Exhibit 10.3

 

NON-QUALIFIED SHARE OPTION AGREEMENT

FOR COMPANY EMPLOYEES

UNDER BEIGENE, LTD.

2018 INDUCEMENT EQUITY PLAN

 

Name of Optionee:

 

 

 

 

 

No. of Option Shares:

 

                                       Ordinary Shares (as defined below)

 

 

 

Option Exercise Price per Share:

 

$                   

 

 

[If U.S. Taxpayers, Fair Market Value on Grant Date]

 

 

 

Grant Date:

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

 

[No more than 10 years]

 

 

Pursuant to the BeiGene, Ltd. 2018 Inducement Equity Plan as amended through the
date of grant (the “Plan”), BeiGene, Ltd., an exempted company incorporated in
the Cayman Islands with limited liability, (the “Company”) hereby grants to the
Optionee named above an option (the “Share Option”) to purchase on or prior to
the Expiration Date specified above all or part of the number of ordinary
shares, par value US$0.0001 per share (the “Ordinary Shares”) of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  The Ordinary
Shares may be represented by American Depositary Shares (“ADSs”), and each ADS
represents 13 Ordinary Shares.  References herein to the issuance of Ordinary
Shares shall also refer to the issuance of ADSs on the same basis of one ADS for
every 13 Ordinary Shares.  The Option Exercise Price per ADS shall equal the
Option Exercise Price per Share multiplied by 13.  This Share Option has been
granted as an inducement pursuant to Rule 5635(c)(4) of the Marketplace Rules of
the Nasdaq Stock Market, Inc.  This Share Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.  Capitalized terms in this Non-Qualified Share Option Agreement for
Company Employees (this “Agreement”) shall have the meaning specified in the
Plan, unless defined differently herein.

 

1.                                      Exercisability Schedule.  No portion of
this Share Option may be exercised until such portion shall have become
exercisable.  Except as set forth below, and subject to the discretion of the
Administrator (as described in Section 2 of the Plan) to accelerate the
following exercisability schedule, this Share Option shall be exercisable with
respect to the following number of Option Shares on the dates indicated so long
as Optionee has served continuously as an employee of the Company or a
Subsidiary on such dates:

 

--------------------------------------------------------------------------------


 

Incremental Number of
Option Shares Exercisable

 

Exercisability Date

 

 

 

 

 

              (   

)%

 

 

              (   

)%

 

 

              (   

)%

 

 

              (   

)%

 

 

              (   

)%

 

 

 

In determining the number of vested Option Shares at the time of any exercise,
the number of Option Shares shall be rounded down to the nearest whole ADS or
the nearest increment of 13 Ordinary Shares.

 

Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

 

2.                                      Manner of Exercise.

 

(a)                                 The Optionee may exercise this Share Option
only in the following manner: from time to time on or prior to the Expiration
Date of this Share Option, the Optionee may give written notice to the
Administrator of Optionee’s election to purchase some or all of the Option
Shares purchasable at the time of such notice.  This notice shall specify the
number of Option Shares to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of Ordinary Shares that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) if permitted by the Administrator, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Ordinary
Shares issuable upon exercise by the largest whole number of Ordinary Shares
with a Fair Market Value that does not exceed the aggregate exercise price; or
(v) a combination of (i), (ii), (iii) and (iv) above.  Payment instruments will
be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other

 

--------------------------------------------------------------------------------


 

requirements contained herein or in the Plan or in any other agreement or
provision of law, and (iii) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Ordinary Shares to be purchased pursuant to the exercise of
Share Options under the Plan and any subsequent resale of the Ordinary Shares
will be in compliance with applicable laws and regulations.  In the event the
Optionee chooses to pay the purchase price by previously-owned Ordinary Shares
through the attestation method, the number of Ordinary Shares transferred to the
Optionee upon the exercise of the Share Option shall be net of the Ordinary
Shares attested to.

 

(b)                                 The Ordinary Shares purchased upon exercise
of this Share Option shall be transferred to the Optionee on the records of the
Company or of the transfer agent upon compliance to the satisfaction of the
Administrator with all requirements under applicable laws or regulations in
connection with such transfer and with the requirements hereof and of the
Plan.  The determination of the Administrator as to such compliance shall be
final and binding on the Optionee.  The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any
Ordinary Shares subject to this Share Option unless and until this Share Option
shall have been exercised pursuant to the terms hereof, the Company or the
transfer agent shall have transferred the Ordinary Shares to the Optionee, and
the Optionee’s name shall have been entered as the shareholder of record on the
books of the Company.  Thereupon, the Optionee shall have full voting, dividend
and other ownership rights with respect to such Ordinary Shares.

 

(c)                                  The minimum number of Ordinary Shares with
respect to which this Share Option may be exercised at any one time shall be 104
Ordinary Shares and shall be exercised in increments of 13 Ordinary Shares,
unless the number of Ordinary Shares with respect to which this Share Option is
being exercised is the total number of Ordinary Shares subject to exercise under
this Share Option at the time.

 

(d)                                 Notwithstanding any other provision hereof
or of the Plan, no portion of this Share Option shall be exercisable after the
Expiration Date.

 

3.                                      Termination of Employment.  If the
Optionee’s employment by the Company or a Subsidiary is terminated, the period
within which to exercise the Share Option may be subject to earlier termination
as set forth below.

 

(a)                                 Termination Due to Death.  If the Optionee’s
employment terminates by reason of the Optionee’s death, any portion of this
Share Option outstanding on such date, to the extent exercisable on the date of
death, may be exercised by the Optionee’s legal representative or legatee for a
period of 12 months after the date of death or until the Expiration Date, if
earlier.  Any portion of this Share Option that is not exercisable on the date
of death shall terminate immediately and be of no further force or effect.

 

(b)                                 Termination Due to Disability.  If the
Optionee’s employment terminates by reason of the Optionee’s disability (as
determined by the Administrator), any portion of this Share Option outstanding
on such date, to the extent exercisable on the date of such termination of
employment, may be exercised by the Optionee for a period of 12 months after the
date of disability or until the Expiration Date, if earlier.  Any portion of
this Share Option that is not

 

--------------------------------------------------------------------------------


 

exercisable on the date of disability shall terminate immediately and be of no
further force or effect.

 

(c)                                  Termination for Cause.  If the Optionee’s
employment terminates for Cause, any portion of this Share Option outstanding on
such date shall terminate immediately and be of no further force and
effect.  For purposes hereof, “Cause” shall mean, unless otherwise provided in
an employment agreement between the Company and the Optionee, a determination by
the Administrator that the Optionee shall be dismissed as a result of (i) any
material breach by the Optionee of any agreement between the Optionee and the
Company; (ii) the conviction of, indictment for or plea of nolo contendere by
the Optionee to a felony or a crime involving moral turpitude; or (iii) any
material misconduct or willful and deliberate non-performance (other than by
reason of disability) by the Optionee of the Optionee’s duties to the Company.

 

(d)                                 Other Termination.  If the Optionee’s
employment terminates for any reason other than the Optionee’s death, the
Optionee’s disability or Cause, and unless otherwise determined by the
Administrator, any portion of this Share Option outstanding on such date may be
exercised, to the extent exercisable on the date of termination, for a period of
three months after the date of termination or until the Expiration Date, if
earlier.  Any portion of this Share Option that is not exercisable on the date
of termination shall terminate immediately and be of no further force or effect.

 

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and
Optionee’s representatives or legatees.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Share Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of
the Administrator set forth in Section 2(b) of the Plan.

 

5.                                      Transferability.  This Agreement is
personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.  This Share Option is exercisable, during the
Optionee’s lifetime, only by the Optionee, and thereafter, only by the
Optionee’s legal representative or legatee.

 

6.                                      Tax Withholding.  The Optionee shall,
not later than the date as of which the exercise of this Share Option becomes a
taxable event for any applicable income, employment or other tax purposes, pay
to the Company or any Subsidiary or make arrangements satisfactory to the
Administrator for payment of any taxes required by law to be withheld on account
of such taxable event.  The Company shall have the authority to cause the
required tax withholding obligation to be satisfied, in whole or in part, by
withholding from Ordinary Shares to be issued to the Optionee a number of
Ordinary Shares with an aggregate Fair Market Value that would satisfy the
withholding amount due.

 

7.                                      No Obligation to Continue
Employment.  Neither the Company nor any Subsidiary is obligated by or as a
result of the Plan or this Agreement to continue the Optionee in

 

--------------------------------------------------------------------------------


 

employment and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
the Optionee at any time.

 

8.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to this Share Option and
supersedes all prior agreements and discussions between the parties concerning
such subject matter.

 

9.                                      Data Privacy Consent.  In order to
administer the Plan and this Agreement and to implement or structure future
equity grants, the Company, its subsidiaries and affiliates and agents
(together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”).  By entering into this
Agreement, the Optionee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Optionee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate.  The
Optionee shall have access to, and the right to change, the Relevant
Information.  Relevant Information will only be used in accordance with
applicable law.

 

10.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Optionee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

--------------------------------------------------------------------------------


 

 

BEIGENE, LTD.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

The undersigned hereby agrees to the terms and conditions of the foregoing
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Optionee (including through an online acceptance process) is acceptable.

 

Date:

 

 

 

 

 

 

Optionee’s signature

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Optionee’s address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------